(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Visto el párrafo tercero del artículo 35 de la Ley núm. 45, apro-bada en 18 de abril de 1935, ((1) pág. 251), y los casos de Montaner v. La Comisión Industrial, 50 D.P.R. 965, y Montaner v. La Comisión Industrial, 51 D.P.R. 934, se fija en la cantidad de $25 el importe de los servicios prestados ante esta Corte Suprema por el abogado Juan Lastra en representación de Laura Guerra Custodio, como ma-dre con patria potestad sobre su menor hijo Francisco Gandarillas Guerra.